Case 8:20-cv-02831-JSM-JSS Document 15 Filed 12/16/20 Page 1 of 5 PageID 261




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ALPINE  SECURITIES    CORP.;  and
SCOTTSDALE CAPITAL ADVISORS CORP.,
       Plaintiffs,
vs.                                                             Case No.: 8:20-cv-2831-JSM-JSS
RANDALL JONES; VISION FINANCIAL
MARKETS, LLC; HOWARD ROTHMAN;
DAVID JARVIS; JARVIS LAW GROUP,
PLLC; STEVEN GRIBBEN; GRIBBEN &
ASSOCIATES, INC.; ATLAS FINTECH
HOLDINGS CORP.; JOHN SCHIABLE;
KOONCE    SECURITIES,  LLC;  and
FRANKLIN SCOTT KOONCE,
       Defendants.

   DEFENDANTS RANDALL JONES’S, VISION FINANCIAL MARKETS, LLC’S,
  HOWARD ROTHMAN’S, DAVID JARVIS’S, AND JARVIS LAW GROUP, PLLC’S
    INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT

       Defendants Randall Jones, Vision Financial Markets, LLC, Howard Rothman, David

Jarvis, and Jarvis Law Group, PLLC (“Vision Defendants”) hereby jointly disclose the

following pursuant to this Court’s interested persons order:

       1.       The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this action –

including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

that own 10% or more of a party’s stock, and all other identifiable legal entities related to any

party in the case:

            •   Alpine Securities Corp., Plaintiff;

            •   Scottsdale Capital Advisors Corp., Plaintiff;

            •   Randall Jones, Defendant;
Case 8:20-cv-02831-JSM-JSS Document 15 Filed 12/16/20 Page 2 of 5 PageID 262




        •   Vision Financial Markets, LLC, Defendant;

        •   Howard Rothman, Defendant;

        •   David Jarvis, Defendant;

        •   Jarvis Law Group, PLLC, Defendant;

        •   Steven Gribben, Defendant;

        •   Gribben & Associates, Inc., Defendant;

        •   Atlas Fintech Holdings Corp., Defendant;

        •   John Schiable, Defendant;

        •   Koonce Securities, LLC, Defendant;

        •   Franklin Scott Koonce, Defendant;

        •   Bajo Cuva Cohen Turkel, PA, counsel for Plaintiffs;

        •   Kenneth G. Turkel, Esq., counsel for Plaintiffs;

        •   Shane B. Vogt, Esq., counsel for Plaintiffs;

        •   Wiggin and Dana, LLP, counsel for Vision Defendants;

        •   Jenny R. Chou, Esq., counsel for Vision Defendants;

        •   Gunster, Yoakley & Stewart, PA, counsel for Vision Defendants;

        •   William J. Schifino, Jr., Esq., counsel for Vision Defendants;

        •   John A. Schifino, Esq., counsel for Vision Defendants;

        •   Ryan L. Hedstrom, Esq., counsel for Vision Defendants;

        •   Fee & Jeffries, PA, counsel for Defendants Atlas Fintech Holdings Corp. and

            John Schaible;

        •   Richard E. Fee, Esq., counsel for Defendants Atlas Fintech Holdings Corp. and

            John Schaible; and

                                             2
Case 8:20-cv-02831-JSM-JSS Document 15 Filed 12/16/20 Page 3 of 5 PageID 263




            •   Kathleen M. Wade, Esq., counsel for Defendants Atlas Fintech Holdings Corp.

                and John Schaible.

       2.       The name of every other entity whose publicly-traded stock, equity, or debt may

be substantially affected by the outcome of the proceedings:

            •   None.

       3.       The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors’ committee (or twenty largest

unsecured creditors) in bankruptcy cases:

            •   None.

       4.       The name of each victim (individual or corporate) of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution:

            •   Alpine Securities Corp., Plaintiff; and

            •   Scottsdale Capital Advisors Corp., Plaintiff.

       Vision Defendants are unaware of any actual or potential conflict of interest involving the

district judge and magistrate judge assigned to this case, and will immediately notify the Court in

writing on learning of any such conflict.

       Dated: December 16, 2020                       Respectfully submitted,

                                                      s/ Ryan L. Hedstrom
                                                      William J. Schifino, Jr., Esq.
                                                      Florida Bar No.: 564338
                                                      John A. Schifino, Esq.
                                                      Florida Bar No.: 72321
                                                      Ryan L. Hedstrom, Esq.
                                                      Florida Bar No.: 124724
                                                      GUNSTER
                                                      401 E. Jackson Street, Suite 2500
                                                      Tampa, Florida 33602
                                                      Tel: (813) 228-9080
                                                      Fax: (813) 228-6739

                                                  3
Case 8:20-cv-02831-JSM-JSS Document 15 Filed 12/16/20 Page 4 of 5 PageID 264




                                         wschifino@gunster.com
                                         jschifino@gunster.com
                                         rhedstrom@gusnter.com
                                         kkovach@gunster.com
                                         csanders@gunster.com

                                         Jenny R. Chou, Esq.
                                         Connecticut Juris No.: 429921
                                         Admitted pro hac vice
                                         WIGGIN AND DANA
                                         One Century Tower
                                         265 Church Street
                                         New Haven, Connecticut 06510
                                         Tel: (203) 498-4400
                                         Fax: (203) 782-2889
                                         jchou@wiggin.com

                                         Counsel for Defendants Randall Jones,
                                         Vision Financial Markets, LLC, Howard
                                         Rothman, David Jarvis, and Jarvis Law
                                         Group, PLLC




                                     4
Case 8:20-cv-02831-JSM-JSS Document 15 Filed 12/16/20 Page 5 of 5 PageID 265




                                CERTIFICATE OF SERVICE
        I certify that on December 16, 2020 a true and accurate copy of the foregoing was filed

with the Court via CM/ECF, which will send a notice of electronic filing to all counsel of record.

                                                    s/ Ryan L. Hedstrom
                                                    Ryan L. Hedstrom, Esq.
ACTIVE 12786887.1




                                                5
